
	
		I
		112th CONGRESS
		2d Session
		H. R. 4033
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Indian Gaming Regulatory Act to provide for
		  community approval before Indian class III gaming operations may take
		  effect.
	
	
		1.Short titleThis Act may be cited as the
			 Giving Local Communities a Voice in
			 Tribal Gaming Act.
		2.Community approval of
			 tribal-state compactsSection
			 11(d) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)) is amended by
			 adding at the end the following new paragraph:
			
				(10)(A)No Class III gaming activities may
				commence, irrespective of an approved Tribal-State Compact, unless the elected
				governing body and elected executive officials of each county, city, or other
				general purpose political subdivision in which a class III gaming activity
				under the Tribal-State Compact is to occur have approved the Class III gaming
				facility.
					(B)The manner in which a Class III gaming
				facility is approved under subparagraph (A) shall be determined by each
				political subdivision.
					(C)Each political subdivision shall have 120
				days after the date that a Tribal-State Compact is approved by the Department
				of Interior Bureau of Indian Affairs and National Indian Gaming Commission or
				the site of a class III gaming facility is identified, whichever comes later,
				to raise objection.
					(D)For the purposes of subparagraph (A),
				a Tribal-State Compact includes a compact approved under paragraph (8) or
				consented to under paragraph (7)(B)(vi), and the procedures for a class III
				gaming activity prescribed under paragraph
				(7)(B)(vii).
					.
		3.Effective
			 dateThe amendments made by
			 this Act shall apply to any Tribal-State compact that has not been entered into
			 under the Indian Gaming Regulatory Act before January 1, 2011.
		
